Citation Nr: 1409127	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-07 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left foot tarsal tunnel syndrome.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

These matters came to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, assigned a 20 percent disability rating to left foot tarsal tunnel syndrome; continued the 50 percent rating assigned to PTSD; and denied entitlement to a TDIU.  

In September 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO); the transcript is of record.

In a September 2012 decision, the Board denied entitlement to increased ratings for PTSD and scars to the right thigh and leg, and denied entitlement to service connection for Parkinson's Disease and a skin disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) and July 2013 Court Order, the portion of the Board's decision which denied entitlement to an increased rating for PTSD was vacated and remanded for action consistent with the JMPR.  The appeal pertaining to the remaining issues was deemed abandoned and dismissed.  

The issues of entitlement to an increased rating for tarsal tunnel syndrome and entitlement to a TDIU were remanded by the Board in September 2012.

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's tarsal tunnel syndrome, left foot, is manifested by moderate incomplete paralysis, without marked muscular atrophy.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for tarsal tunnel syndrome, left foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in May 2007.  The letter predated the October 2007 rating decision.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his increased rating claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish an effective date.  Id.; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, notice per Vazquez was issued to the Veteran in December 2008, thus the Veteran has received proper notice per Vazquez.

The Board also finds that VA has complied with all assistance duties of VCAA.  The evidence of record contains the Veteran's VA treatment records and lay statements and testimony of the Veteran.  The evidence of record contains VA examination reports dated in June 2007, November 2008, and October 2012.  He has not identified any outstanding evidence in relation to his appeal.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned a 20 percent disability rating for tarsal tunnel syndrome, left foot, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, sciatic nerve.  Per Diagnostic Code 8520, "moderate" incomplete paralysis warrants a 20 percent rating, "moderately severe" incomplete paralysis warrants a 40 percent rating; "severe, with marked muscular atrophy" incomplete paralysis warrants a 60 percent rating; and, "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost" complete paralysis warrants a 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, note before Diagnostic Code 8510.

Diagnostic Code 8521 provides a 20 percent rating for moderate incomplete paralysis of the common peroneal nerve and a 30 percent rating for severe paralysis of that nerve; Diagnostic Code 8524 provides a 20 percent rating for moderate incomplete paralysis of the internal popliteal nerve (tibia) and a 30 percent rating for severe incomplete paralysis of that nerve; and, Diagnostic Code 8525 provides a 10 percent rating for moderate incomplete paralysis of the posterior tibial nerve and a 20 percent rating for severe incomplete paralysis.  Ratings under these codes would not result in a higher rating in contemplation of moderate incomplete paralysis than are afforded under Diagnostic Code 8520, pertaining to the sciatic nerve.  See 38 C.F.R. § 4.25 (2013).  These nerves are branches of the sciatic nerve; hence, the Veteran's disability is being rated under Diagnostic Code 8520.  

Based on the findings of the VA examiners, the treatment records on file, and lay assertions of the Veteran, the Board finds that the evidence indicates moderate symptomatology stemming from incomplete paralysis of the sciatic nerve due to his left foot tarsal tunnel syndrome. 

The Board finds that the evidence indicates moderate symptomatology, opposed to moderately severe or severe symptoms.  The September 2011 VA examiner described the Veteran's tarsal tunnel syndrome disability as resulting in mild residual functional impairments.  The VA examiner characterized the severity of the left foot condition to be moderate.  The October 2012 VA examination report reflects complaints of pain in the bottom of the foot near the arch when walking or climbing stairs, but no numbness.  An x-ray examination revealed two tiny shrapnels in the midfoot soft tissues, but no swelling was indicated.  Physical examination revealed no painful motion, edema, instability, weakness or tenderness.  He had a normal gait and no callosities, breakdown or unusual shoe wear pattern was indicated due to abnormal weight bearing.  There was no impairment of motor or sensory function, and no paralysis or ankylosis.  As indicated by the examiner, while the Veteran reported an increase in foot pain in March 2008, by April 2008 his symptoms had resolved.  The examiner indicated that his symptoms had improved with the use of a foot orthotic device, and declared that the physical examination was "benign."  

The clinical records have been reviewed but these do not contain findings specific to the rating criteria or otherwise shed additional light on the disability picture during the period in question.

Based on the above, the Board finds that the subjective and objective evidence fails to support a disability rating in excess of 20 percent for moderate incomplete paralysis of the left lower extremity due to left foot tarsal tunnel syndrome.  Weighing the evidence of record, with consideration of the Veteran's reported symptoms, a rating in excess of 20 percent is not warranted, as the credible and competent evidence of record does not reflect a disability that approximates moderately severe incomplete paralysis, marked muscular atrophy, nor complete paralysis.  38 C.F.R. §§ 4.7, 4.21; see 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Based on the complaints and objective findings, the Veteran's disability is mostly sensory, and the findings do not meet or nearly approximate the criteria for any higher evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board finds that a disability rating in excess of 20 percent is not warranted for left foot tarsal tunnel syndrome.  

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Veteran's claim for a TDIU is discussed in the Remand below.


ORDER

Entitlement to a disability rating in excess of 20 percent for left foot tarsal tunnel syndrome is denied.



REMAND

PTSD

To ensure that the severity of the Veteran's PTSD is accurately reflected, the Veteran should be afforded a VA examination to assess the severity of his disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

TDIU

Service connection is in effect for PTSD, rated 50 percent disabling; tarsal tunnel syndrome, left foot, rated 20 percent disabling; shrapnel wound scars, left foot, rated 10 percent disabling; diabetes mellitus, type II, rated 10 percent disabling; and scars, iliac crest, left knee, right thigh/leg, and left calf, all rated noncompensably disabling.  His combined rating is 70 percent, thus his service-connected disabilities meet the percentage standards per § 4.16(a).  

Thus, the question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  The examination report should address whether his PTSD and the combined effect of his other service-connected disabilities preclude gainful employment.  

On remand, updated treatment records should be obtained from the West Haven, Connecticut VA Medical Center (VAMC) for the period from October 13, 2012.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA, updated VA treatment records from the West Haven VAMC for the period from October 13, 2012.

2.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  

The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD, to include the presence of or a history of suicidal ideation or attempts.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should offer an opinion as to whether, due to the Veteran's service-connected PTSD (alone or in combination with his other service-connected disabilities, to include tarsal tunnel syndrome and shrapnel scars of the left foot, and scars of the left knee, right thigh/leg, iliac crest, and left leg) he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After completion of the above, review the expanded record and readjudicate the claim of entitlement to an increased rating for PTSD and entitlement to a TDIU pursuant to § 4.16(a).  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


